DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 and 16 May 2022 have been entered.

This is a non-final office action in response to remarks filed on 16 May 2022.  Claims 1, 8, and 15 are amended.  No claims are canceled or added.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 11 March 2022, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made incorporating a new reference, Davidson (U.S. Patent Publication 2004/0204110), in the rejections below. Applicant’s arguments were focused around the applicability of the cited prior art with respect to the amended language and examiner has relied upon Davidson for the amendments. Examiner has also added a rejection under 35 USC 112(b) due to an antecedent basis issue caused by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15 recite the limitation "the OTA update" in the fourth limitation. There is insufficient antecedent basis for this limitation in the claims.  Additionally, claims 1, 8, and 15 recite “an OTA update campaign” and “an OTA update file” in the first limitation. It is unclear if “the OTA update” in the fourth limitation is meant to refer to the OTA update campaign or the OTA update file or something else.
Dependent claims 2-7, 9-14, and 16-20 do not resolve these issues and are also rejected due to their dependency on one of claims 1, 8, and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (U.S. Patent Publication 2021/0218825), in view of Davidson (U.S. Patent Publication 2004/0204110), and further in view of Kim et al. (U.S. Patent Publication 2020/0296765).

Regarding claim 1, Sharma disclosed a method comprising:
identifying, by a radio access network (RAN) controller (see Sharma 0050: IoT devices connect to the OTA platform via RAN | A RAN controller is an inherent component of RAN communication), transmission information related to a performing of an over-the-air (OTA) update campaign (see Sharma 0021: OTA firmware update campaign | Sharma 0046: campaign manager manages the grouping and scheduling of OTA update for target devices | 0049: dispatcher implements the OTA update actions | Sharma 0051: identifying devices that need OTA update and including device information, e.g. location, network connectivity, etc.), wherein the transmission information identifies a location of a plurality of user equipment (UE) devices that are to receive an OTA file (see Sharma 0051: identifying devices that need OTA update and including device information, e.g. location, network connectivity, etc. | Sharma 0052: the automated OTA firmware updates take into account the devices’ attributes when applying the campaigns | Sharma 0056: different updates are needed depending on the devices’ locations, campaign manager receives devices’ locations); 
determining, by the RAN controller, that a size of the OTA update file exceeds a threshold file size (see Davidson combination below);
identifying, by the RAN controller based on the determining, an antenna beam pattern for use in delivering the OTA update file (see Davidson combination below);
selecting, by the RAN controller and based on the antenna beam pattern, a network device from among candidate network devices for executing the OTA update campaign (see Kim combination below);
receiving, by the network device, the OTA update file (see Sharma 0059: OTA artifact store holds the OTA firmware images downloaded from the campaign manager | 0072: campaign scheduler); and
transferring, by the network device, the OTA update file to the plurality of UE devices according to the transmission information (see Sharma 0058: dispatcher pushes update to the devices).

Sharma did not explicitly disclose “determining, by the RAN controller, that a size of the OTA update file exceeds a threshold file size” and “identifying, by the RAN controller based on the determining, an antenna beam pattern for use in delivering the OTA update file”.
However in a related art, Davidson disclosed each base station has an array of antennas with a multi-beam radiation pattern (see Davidson 0018) and that the base stations are controlled by a Network Management System (NMS) (see Davidson 0016), i.e. RAN controller. The NMS determines if the size of the file to be sent to the mobile device exceeds a predetermined threshold (see Davidson 0021).  While Davidson did not disclose that the file being sent is an OTA update file, this was taught in Sharma. The combination of Sharma and Davidson would create a system in which the size of Sharma’s OTA update file is checked against Davidson’s file size threshold, i.e. “determining, by the RAN controller, that a size of the OTA update file exceeds a threshold file size”.
	After determining that the file size exceeds a threshold, Davidson disclosed enabling the data transmission by adjusting the network parameters (see 0022), e.g. by focusing the beam (0023), deregistering (0024) and registering with another beam (0025), broadening the new beam (0025), or adjusting other beam pattern parameters (see 0073). Again, while Davidson did not disclose that the information being sent is an OTA update, this was taught in Sharma. The combination of Sharma and Davidson would create a system in which Sharma’s OTA update is sent via an antenna beam pattern that was selected based on Davidson’s file size threshold, i.e. “identifying, by the RAN controller based on the determining, an antenna beam pattern for use in delivering the OTA update file”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma and Davidson to further describe selecting antenna beam patterns according to file size.  Doing so would maximize the data transfer rate and make efficient use of the network resources, giving savings in operating expenses (see Davidson 0078).

Sharma-Davidson did not explicitly disclose “selecting, by the RAN controller and based on the antenna beam pattern, a network device from among candidate network devices for executing the OTA update”.  
However in a related art, Kim disclosed a variety of wireless communication systems (see Kim 0045) and UEs (see Kim 0049) in which a plurality of UEs are automatically receive firmware updates via machine type communication (MTC) (see Kim [0100]).  Beamforming is used when communicating with the UE (see Kim [0122]) and when the UEs need an update (see Kim [0161]). A preferred beam ([0175]: selecting the optimal beam) is selected along with the resource candidate associated with the corresponding beam (see Kim [0169]), i.e. “selecting, by the RAN controller and based on the antenna beam pattern, a network device from among candidate network devices for executing the OTA update”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma-Davidson and Kim to further describe antenna beam patterns when selecting devices for the OTA update campaign.  Including Kim’s teachings would increase the efficiency of network resources and improve throughput (see Kim [0022]).

Regarding claim 8, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Sharma-Davidson-Kim according to the rationale provided above.  Sharma-Davidson-Kim further disclosed a network device comprising: 
a processor (see Sharma 0093: processor) configured to perform the method of claim 1 above.

Regarding claim 15, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Sharma-Davidson-Kim according to the rationale provided above.  Sharma-Davidson-Kim further disclosed a non-transitory computer-readable memory device storing instructions executable by a processor of a network device, the non-transitory computer-readable memory device comprising instructions that, when executed cause the network device to perform the method of claim 1 above (see Sharma 0093: processor, memory).


Regarding claim 2, Sharma-Davidson-Kim disclosed the invention, substantially as claimed, as described in claim 1 above, further including wherein the transmission information further includes a time of delivery for performing the transferring (see Sharma 0072: scheduling the OTA delivery). 

Regarding claims 9 and 16, the claims contain the limitations, substantially as claimed, as described in claim 2 above and are rejected under Sharma-Davidson-Kim according to the rationale provided above.

Regarding claim 3, Sharma-Davidson-Kim disclosed the method of claim 1, wherein the OTA update campaign includes a firmware OTA (FOTA) update campaign and wherein the OTA update includes a FOTA update (see Sharma 0021: OTA firmware update campaign).

Regarding claims 10 and 17, the claims contain the limitations, substantially as claimed, as described in claim 3 above and are rejected under Sharma-Davidson-Kim according to the rationale provided above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma-Davidson-Kim as applied to claims 1, 8, and 15 above, and further in view of Sachs et al. (U.S. Patent Publication 2020/0259896).

Regarding claim 4, Sharma-Davidson-Kim disclosed the method of claim 1, but did not explicitly disclose “wherein the plurality of UE devices includes a Category M (Cat- M) Internet of things (IoT) device or a narrow band IoT (NB-IoT) device”.  
However in a related art of IoT (see Sachs abstract), firmware updates (see Sachs 0252), using directional antenna beams (see Sachs 0986), and also beam IDs for specific beams and cells when transmitting content (see Sachs 0409), Sachs disclosed using Cat-M and NB-IoT devices (see Sachs 0398).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma-Davidson-Kim and Sachs to further describe the transmission details.  Including Sachs’ teachings describing an antenna beam pattern would reduce the need for a dense deployment of base stations (see Sachs 0378), reduce time synchronization errors (see Sachs 0410), and also better enable reuse and improve cost efficiencies (see Sachs 0478).

Regarding claims 11 and 18, the claims contain the limitations, substantially as claimed, as described in claim 4 above and are rejected under Sharma-Davidson-Kim-Sachs according to the rationale provided above.
The motivation to combine the teachings of Sharma, Davidson, Kim, and Sachs is the same as those presented in claims 1 and 4 above.

Claims 5, 7, 12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma-Davidson-Kim as applied to claims 1, 8, and 15 above, and further in view of Haag (U.S. Patent Publication 2018/0027604).
Regarding claim 5, Sharma-Davidson-Kim disclosed the method of claim 1, but did not explicitly disclose “wherein the network device comprises a dedicated OTA update transceiver that extends network access coverage from one or more base stations to an area in which the plurality of UE devices is located”.
However in a related art of IoT (see Haag abstract) and firmware updates (see Haag 0045), Haag disclosed extending network coverage (see 0036), multiple transceivers (see 0030), and using a dedicated transceiver when performing the firmware updates (see 0030).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma-Davidson-Kim and Haag to further describe how firmware updates are provided to devices.  Including Haag’s teachings regarding extending coverage and providing updates via dedicated transceivers would provide a more user-friendly (see Haag 0031) and intuitive (see 0035) setup of IoT devices. 

Regarding claims 12 and 19, the claims contain the limitations, substantially as claimed, as described in claim 5 above and are rejected under Sharma-Davidson-Kim-Haag according to the rationale provided above.
The motivation to combine the teachings of Sharma, Davidson, Kim, and Haag is the same as those presented in claims 1 and 5 above.

Regarding claim 7, Sharma-Davidson-Kim-Haag disclosed the method of claim 5, wherein the dedicated OTA transceiver is located at a multi- access edge computing (MEC) network that is selected from a plurality of MEC networks based on a proximity to the plurality of UE devices (see Sharma 0036: selecting an edge OTA artifact that is hosting the update).
The motivation to combine the teachings of Sharma, Davidson, Kim, and Haag is the same as those presented in claims 1 and 5 above.

Regarding claims 14 and 20, the claims contain the limitations, substantially as claimed, as described in claim 7 above and are rejected under Sharma-Davidson-Kim-Haag according to the rationale provided above.
The motivation to combine the teachings of Sharma, Davidson, Kim, and Haag is the same as those presented in claims 1 and 5 above.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma-Davidson-Kim-Haag as applied to claims 5 and 12 above, and further in view of Smith (WO 2019/234385).

Regarding claim 6, Sharma-Davidson-Kim-Haag disclosed the method of claim 5, wherein the network device is a portable small cell device, the method further comprising: relocating the portable small cell device to a location proximate to the area in which the plurality of UE devices is located without physically accessing the area for a duration of the OTA update campaign.
However in a related art of IoT (see p. Smith 3 lines 29-31) and providing firmware updates (see Smith p.18 lines 3-6), Smith disclosed a mobile gateway including a transceiver which is used to obtain the information from the gateway server (see p. 1 line 30-p. 2 line 3).  The mobile gateway is temporarily moved from the gateway server (see Fig. 2, p. 5 lines 10-22) into connectivity range of the remote transceiver (p.1 lines 6-9) in order to enable exchange of data between the remote transceiver and the gateway server (see p. 1 lines 26-29, Fig. 5).  The data exchanged via the mobile gateway includes updates (e.g. firmware updates – see p.18 lines 3-6) to be delivered to the remote transceiver (see p.11 lines 11-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sharma-Davidson-Kim-Haag and Smith to further describe how to provide updates to constrained IoT devices.  Including Smith’s teachings would increase the effectiveness of Sharma’s update campaign by ensuring out-of-range devices are able to be updated (see p.3 lines 19-21)

Regarding claim 13, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Sharma-Davidson-Kim-Haag-Smith according to the rationale provided above.
The motivation to combine the teachings of Sharma, Davidson, Kim, Haag, and Smith is the same as those presented in claims 1, 5, and 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        Angela.Widhalm@uspto.gov
9 September 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452